                Case 3:19-cr-00604-RS Document 104 Filed 10/15/20 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 CHRISTINA LIU (CABN 308362)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7199
 7        FAX: (415) 436-7234
          christina.liu@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13 UNITED STATES OF AMERICA,                            )   NO. CR 19-604-4 RS
                                                        )
14           Plaintiff,                                 )   STIPULATION AND ORDER TO CONTINUE
                                                        )   STATUS CONFERENCE AND TO EXCLUDE
15      v.                                              )   TIME UNDER THE SPEEDY TRIAL ACT
                                                        )
16 JOSE VEGA-SAINZ,                                     )
                                                        )
17           Defendant.                                 )
                                                        )
18

19            The parties appeared before this Court in the above-captioned matter on August 11, 2020 for a
20 telephonic status conference. The Court scheduled the next hearing in this case as a status conference on

21 October 20, 2020.

22            The parties stipulate and agree that the United States has produced discovery to defense counsel
23 and the parties are actively negotiating an opportunity to resolve the case. Defense counsel and

24 defendant require more time to discuss and prepare for this potential case resolution.

25            The parties now stipulate and request that the October 20, 2020 status conference be continued to
26 December 2, 2020, or to a subsequent date deemed appropriate by the Court.

27            In addition, the parties stipulate and agree that it would be appropriate to exclude the time from
28           October 20, 2020 through the next status conference, under the Speedy Trial Act, to allow for effective

     STIP. AND ORDER TO CONT. HR’G AND TO EXCL. TIME
     CR 19-604-4 RS                             1
             Case 3:19-cr-00604-RS Document 104 Filed 10/15/20 Page 2 of 3




1 preparation of counsel and taking into account the exercise of due diligence. See 18 U.S.C.

2 §§ 3161(h)(7)(A), (B)(iv). The parties further stipulate and agree the ends of justice served by excluding

3 the time from October 20, 2020 through the next status conference from computation under the Speedy

4 Trial Act outweigh the best interests of the public and defendant in the prompt resolution of this case.

5 Id.

6          The undersigned Assistant United States Attorney certifies she has obtained approval from

7 counsel for defendant to file this stipulation and proposed order.

8          IT IS SO STIPULATED.

9 DATED: October 15, 2020                               /s/ Christina Liu_____________________
                                                        CHRISTINA LIU
10                                                      Assistant United States Attorney
11

12 DATED: October 15, 2020                              /s/ with permission__________
                                                        KAREN MCCONVILLE
13                                                      Attorney for Defendant Jose Vega-Sainz
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIP. AND ORDER TO CONT. HR’G AND TO EXCL. TIME CR
     19-604-4 RS                            2
              Case 3:19-cr-00604-RS Document 104 Filed 10/15/20 Page 3 of 3




 1                                          ORDER
 2          Based upon the representations of counsel and for good cause shown, the Court finds that failing
                                                      December
 3 to exclude the time from October 20, 2020 through ________   1, 2020 would unreasonably deny
                                                              ________
 4 defense counsel and defendant the reasonable term necessary for effective preparation, taking into

 5 account the exercise of due diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv).

 6          The Court further finds that the ends of justice served by excluding the time from October 20,

                December_________
 7 2020 through _______  1, 2020 from computation under the Speedy Trial Act outweigh the best

 8 interests of the public and defendant in the prompt resolution of criminal cases. See id. § 3161(h)(7)(A).

 9          Therefore, and with the consent of the parties, IT IS HEREBY ORDERED that the time from

                             December
10 October 20, 2020 through ________   1, 202 0 shall be excluded from computation under the Speedy Trial
                                     ________

11 Act. Id. §§ 3161(h)(7)(A) and (h)(7)(B)(iv).

12          Furthermore, IT IS HEREBY ORDERED that the status conference set for October 20, 2020 at
                                                      2:30 pm
                                 December 1, 2020 at __________.
13 2:30 p.m. is rescheduled for ________________

14

          October 14, 2020
15 Dated:__________________________

16
                                                         ____________________________________
17                                                       THE HONORABLE RICHARD SEEBORG
                                                         United States District Judge
18

19

20

21

22

23

24

25

26

27

28

     STIP. AND [PROP.] ORDER TO CONT. HR’G AND TO EXCL. TIME
     CR 19-604-4 RS                              3
